DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 29 January 2021.
Claim 17 have been amended.
Claim 37 has been added.
Claims 1-19, 31, and 34-37 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 January 2021 with respect to the prior art rejections have been fully considered but are not persuasive.  Applicants again argue that the references do not teach the limitations of claims 1 and 31; however the Examiner respectfully disagrees.  Here, again, Applicants are arguing the references individually when it is a combination which reads upon the claims.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Jennen teaches the ability to visually display different student comparative performance indicators with a box and whisker plot (Fig. 18) and thereby can include the social connectedness as taught by Redfern to teach wherein at least a first one of the two or more graphical features shows the social connectedness of the learner relative to a median social connectedness value of the plurality of peers.  [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom—MPEP 2144.01.  Again, as clearly articulated in previous rejections, it would have been obvious for one of ordinary skill in the art to incorporate the data from Redfern into Jennen’s visual display of student comparative performance indicators.  
The Examiner again notes that Redfern teaches how “The content publishing module 50 enables an activity or event, or some other affinity shared in common between two entities (Redfern ¶37).”  The Examiner has broadly interpreted, as one of ordinary skill in the art would do, the tracking of the communications between entities as the social connectedness which, when considered in combination with Jennen, reads upon the instant claim amendments (i.e. this communication data captured in Redfern can be displayed in the graphical report of Jennen Fig. 18).  As such, the arguments are not persuasive and the rejection was not withdrawn.  Here, again, both Jennen and Stevens are able to provide visual renderings or representations of student performance and activity in an online environment.  Stevens even teaches a myriad of possible visual displays of students’ data (Stevens Fig. 6-Fig. 20).  
The Examiner also notes that simply rendering a second or multiple visualizations of the different performance aspects of a student is simply the duplication of steps or parts, and duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1 and Ex parte Masham, 2 USPQ2d 1647 (1987).
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicant in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.
Again, the change of scope of the claims has shifted such that Applicant’s previously filed (now abandoned) application 13/652,765 (US PG Pub. 2013/0096892) anticipates the claims and qualifies as prior art.  For the sake of compact prosecution, this reference was not relied upon but may relied upon should the scope of the claims further converge with ‘765 application.  
Applicants’ arguments regarding amended claim 17 and newly added claim 37 have been fully considered and addressed in the updated rejection below.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the  rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 15-16, 18-19, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261) and Stevens (US PG Pub. 2009/0075246) further in view of Redfern et al. (US PG Pub. 2014/0149219).

As per claims 1 and 31, Jennen discloses an electronic learning system and computer implemented method for generating at least one visualization in relation to a plurality of learners, the system and method comprising (a system and method for assessing and monitoring student academic achievement levels for purposes of identifying students at risk for not meeting minimum academic standards or targets as measured using standardized tests, and for tracking or monitoring student academic performance levels, Jennen ¶17): 
at least one data storage device storing learner data and class data, the learner data having a plurality of performance aspects associated with each learner and the class data being associated with the plurality of learners, (database, generate reports, Jennen ¶19-¶20 and ¶57);
at least one processor in data communication with the at least one data storage device, the at least one processor adapted to (Jennen ¶58-¶59):
receive the learner data and the class data (student data, Jennen ¶64);
generate at least one visualization indicative of performance of each learner in relation to the plurality of learners based upon the learner data and class data, the at least one visualization including two or more graphical features, each of the graphical features being indicative of one of the performance aspects of the learner relative to class data, and (student level reports, graphically chart, Jennen ¶73-¶75); and
display the at least one visualization (graphically chart reports, performance charts, Jennen ¶69-¶75; Fig. 16-Fig. 18).
Jennen does not expressly disclose wherein a first one or more of the plurality of performance aspects is indicative of how often each learner accesses the course; wherein the at least one visualization is provided in a manner such that is indicative of one or more of the plurality of performance aspects that a particular at least one learner is to use as a remedial effort for improvement of the performance for the particular at least one learner; and wherein at least a second one of the two or more graphical features shows how often the learner accesses the course.
However, Stevens teaches wherein a first one or more of the plurality of performance aspects is indicative of how often each learner accesses the course; wherein the at least one visualization is provided in a manner such that is indicative of one or more of the plurality of performance aspects that a particular at least one learner is to use as a remedial effort for improvement of the performance for the particular at least one learner; and wherein at least a second one of the two or more graphical features shows how often the learner accesses the course (IMMEX Project hosts an online problem solving environment and develops and delivers scientific simulations and probabilistic models of learning trajectories that help position students' scientific problem-solving skills upon a continuum of experience.  The IMMEX.TM.  database serializes and mines timestamps of which resources students use, Stevens ¶48; assess student problem solving skills, ¶49; timestamps, ¶54; indication of a lack of understanding and progress, ¶102; see also Fig. 10 and ¶70).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use and graph Steven’s method of quantifying student problem solving abilities in Jennen's system to improve the system and method with reasonable expectation that this would result in an improved student assessment system which is able to further analyze student data in an online environment.  
The motivation being that there are a number of problems in building assessments that can provide useful feedback for any kind of learning, much less problem solving.  First, the findings from such assessments typically take a long time to develop.  For instance, performance assessments--while useful for assessing higher levels of thinking--might take middle and high school teachers a week or more to score.  With the development of increasingly powerful online learning environments and the coupling of these environments to dynamic assessment methodologies, it is now becoming possible to rapidly acquire data with linkages to the students' changing knowledge, skill and understanding as they engage in real-world complex problem solving.  This can be accomplished both within problems as well as across problems (Stevens ¶8).
The Examiner notes the limitation of “to use as a remedial effort for improvement of the performance for the particular at least one learner” 
The combination of Jennen and Stevens do not expressly disclose wherein a second one or more of the plurality of performance aspects includes a social learning data indicator indicative of a social connectedness of the learner to a plurality of peers of the learner, the social connectedness of the learner indicative of communications between the learner and the plurality of peers, wherein at least a first one of the two or more graphical features shows the social connectedness of the learner relative to a median social connectedness value of the plurality of peers, 
Redfern teaches wherein the plurality of performance aspects includes a social learning data indicator indicative of a social connectedness of the learner to a plurality of peers of the learner, the social connectedness of the learner indicative of communications between the learner and the plurality of peers (As members interact with the various applications, services and content made available via the social network service, the members' behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member's activities and behavior may be stored, for example, as indicated in FIG. 2 by the database with reference number 50.  This information may be used to classify the member as being in various categories, the content publishing module 50 enables an authorized representative of an organization represented in the social graph of the social network service to author, or otherwise specify or select content of various content types to be communicated to members of the social network service.  The particular communication channels may vary.  For example, the content publishing module 50 may enable messages to be presented in an activity stream of a member.  In addition, the content publishing module 50 enables notifications and content to be presented via a mobile application, when published by a location-aware content server module 54, such as illustrated and described in connection with FIG. 1, Redfern ¶29-¶31, ¶39, ¶42 and Fig. 3; see also the connection path analysis for strength, ¶18).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use and graph Redfern’s method of social graphing in Stevens and Jennen's system to improve the system and method with reasonable expectation that this would result in an improved student assessment system which is able to plot or graph a multitude of student data.  
The motivation being that because social network services maintain vast amounts of social graph and member profile data, companies offering various products and services have naturally gravitated to 
Jennen teaches the ability to visually display different student comparative performance indicators with a box and whisker plot (Fig. 18) and thereby can include the social connectedness (and median thereof) as taught by Redfern to teach wherein at least a first one of the two or more graphical features shows the social connectedness of the learner relative to a median social connectedness value of the plurality of peers.
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1 and 31 for a second or multiple visualizations of the different performance aspects of a student because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1 and 31 for a second or multiple visualizations of the different performance aspects of a student would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first product.

As per claim 2, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 1.  Jennen further discloses wherein the visualization includes a [progress] graph illustrating the learner data relative to class data (progress monitor, Jennen ¶75 and Fig. 18).  Stevens further teaches the use of quadscores to form a 4 quadrant graph (Stevens Fig. 9-Fig.10 and ¶65-¶70).
While Jennen and Stevens do not expressly disclose the “loss-gain graph,” the Examiner asserts that the loss-gain graph is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the data within the graph illustrating the user relative to other class data) which does not explicitly alter or impact the steps of the method does not 
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the data to include loss-gain graph since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

As per claim 3, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 2.  Stevens further discloses wherein one of the graphical features of the visualization includes a class indicator illustrating the class data in the loss-gain graph and another of the graphical features includes a learner indicator illustrating the learner data, the relative position of the learner indicator to the class indicator being indicative of an amount of loss or gain of the learner data in comparison to the class data (QV plot set for groups of students, Stevens Fig. 9-Fig.10 and ¶65-¶70).

As per claim 4, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 2.  Jennen further discloses further comprising a plurality of learner indicators, each of the learner indicators being indicative of the learner data at a period of time such that the learner indicators illustrate change in learner data over time (student-level reports, Jennen ¶73 and progress monitor, ¶75).

As per claim 15, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 1.  Redfern further teaches wherein the visualization includes a sociogram indicative of social interactions between the learner and the class (social graph for educational institution, Redfern ¶37 and Fig. 3) (Examiner notes that the social graph is the equivalent of a sociogram).

As per claim 16, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 15.  Redfern further teaches wherein one of the graphical features of the visualization includes a plurality of learner indicators, each of the learner indicators being associated with a learner, and another of the graphical features of the visualization includes connectors between learner indicators, the connectors being indicative of a social interaction between the learners associated with the learner indicators (Redfern Fig. 3 and ¶37).

As per claim 18, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 17.  Jennen further teaches wherein the learner indicators further includes a graphical feature to indicate an amount of risk associated with the learner for underengagement (at risk, Jennen ¶17).

As per claim 19, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 2.  Jennen further discloses wherein the visualization includes a grades graph indicative of the grades of the learner relative to class data (class-level reports, Jennen ¶72).

As per claim 32, J Jennen, Stevens, and Redfern disclose as shown above with respect to claim 1.  Stevens further teaches wherein the one or more of the plurality of performance aspects is indicative of a manner in which the plurality of learners respectively interact with the electronic learning system comprises a measure of how often at least one of the plurality of learners accessed a course or an amount or a measure of an amount of time that the at least one of the plurality of learners accessed a resource associated with the course (IMMEX Project hosts an online problem solving environment and develops and delivers scientific simulations and probabilistic models of learning trajectories that help position students' scientific problem-solving skills upon a continuum of experience.  The IMMEX.TM.  database serializes and mines timestamps of which resources students use, Stevens ¶48; assess student problem solving skills, ¶49; timestamps, ¶54; amount of time viewing each selection, ¶70; indication of a lack of understanding and progress, ¶102; see also Fig. 10).

As per claim 34, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 1.  Stevens further teaches wherein the one or more of the plurality of performance aspects is indicative of a manner by which the plurality of learners respectively access one or more content objects provided by the electronic learning system, the one or more content objects being associated with the course (As students gain experience with solving problems in different science domains, this should be reflected as a process of resource reduction.  The core components of strategic efficiency are 1) the quantity of resources used vs. the quantity available, 2) the value of the resulting outcomes expressed as a proportion of the maximum outcomes, and 3) the quality of the data accessed.  By analyzing students' problem solving behavior in terms of effectiveness and efficiency, a generalized problem solving metric is produced, which is applicable across domains and classrooms, and can be used to monitor progress throughout the year.  The quantity and quality of the resources accessed (i.e. strategic efficiency value) for each problem solving attempt is derived from artificial neural network analysis, as described above in connection with FIGS. 7 and 8, and the outcome value (problem solving effectiveness value) is derived from the problem solution frequency and/or Item Response Theory (IRT) ability estimates, as described above in connection with FIG. 6, Stevens ¶64 and Fig. 6).

As per claim 35-36, Jennen, Stevens, and Redfern disclose as shown above with respect to claims 1and 31.  Stevens further teaches wherein the second one of the two or more graphical features shows how often the learner accesses the course relative to a median attendance level (IMMEX Project hosts an online problem solving environment and develops and delivers scientific simulations and probabilistic models of learning trajectories that help position students' scientific problem-solving skills upon a continuum of experience.  The IMMEX.TM.  database serializes and mines timestamps of which resources students use, Stevens ¶48; assess student problem solving skills, ¶49; timestamps, ¶54; indication of a lack of understanding and progress, ¶102; see also Fig. 10 and ¶70).

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261), Stevens (US PG Pub. 2009/0075246), and Redfern et al. (US PG Pub. 2014/0149219) further in view of Yaskin (US PG Pub. 2010/0009330).

As per claim 5, Jennen, Stevens, and Redfern discloses as shown above with respect to claim 1.   While Jennen, Stevens, and Redfern disclose multiple methods of reporting student data via graphs and charts, Jennen does not expressly disclose wherein the visualization includes a graph having a first axis indicative of grades of learners and a second axis indicative of a participation level of the learner, one of the graphical features of the graph includes a learner indicator associated with the learner mapped on the graph based upon learner data, the position of the learner indicator relative to the first axis being indicative of a current grade of the learner and the position of the learner indicator relative to the second axis being indicative of a current participant level of the learner.
Yaskin teaches wherein the visualization includes a graph having a first axis indicative of grades of learners and a second axis indicative of a participation level of the learner, one of the graphical features of the graph includes a learner indicator associated with the learner mapped on the graph based upon learner data, the position of the learner indicator relative to the first axis being indicative of a current grade of the learner and the position of the learner indicator relative to the second axis being indicative of a current participant level of the learner (attendance tracking, GPA range, reports, Yaskin ¶8; see also ¶35, ¶88, ¶90 and ¶97; see also grades and attendance service, ¶102).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to plot and graph Yaskin’s method of monitoring student participation in Redfern, Stevens, and Jennen's system to improve the system and method with reasonable expectation that this would result in an improved student assessment system which is able to plot or graph a multitude of student data.  
The motivation being that student success programs need to be effective at identifying at-risk students as early as possible, need to use multiple identification sources, need to make it easy for students to get help, need to make it easy for other people within the academic institution to help the students, and need to make it possible for administrators to track the students and the effectiveness of the program (Yaskin ¶6). 

As per claim 6, Jennen, Stevens, Redfern, and Yaskin disclose as shown above with respect to wherein the graph is further divided to include four quadrants, each of the quadrants being representative of a current status of a learner (status, Stevens ¶70 and Fig. 10).

As per claim 7, Jennen, Stevens, Redfern, and Yaskin disclose as shown above with respect to claim 5.  Stevens further teaches wherein one of the quadrants is indicative of underengagement risk, the under-engagement risk being determined based upon a grade value above a defined value and has a participation level below a defined value (fail to identify, outcomes, Stevens ¶67 and Fig. 9).

As per claim 8, Jennen, Stevens, Redfern, and Yaskin disclose as shown above with respect to claim 5.  Yaskin further teaches wherein one of the quadrants is indicative of withdrawal risk, the withdrawal risk being determined based upon a grade value below a defined value and has a participation level below a defined value (at risk status, Yaskin ¶28; see also ¶56 and ¶67).

As per claim 9, Jennen, Stevens, Redfern, and Yaskin disclose as shown above with respect to claim 5.  Yaskin further teaches wherein one of the quadrants is indicative of academic under-performance risk, the academic under-performance risk being determined based upon a grade value below a defined value and has a participation level above a defined value (at risk status, Yaskin ¶28; flagging rules with respect to grades and attendance, ¶115; see also ¶56 and ¶67; see also missed class for a week, ¶97).

As per claim 10, Jennen, Stevens, Redfern, and Yaskin disclose as shown above with respect to claim 5.  Yaskin further teaches wherein one of the quadrants is indicative of predicted learner success, the predicted learner success being determined based upon a grade value above a defined value and has a participation level above a defined value (attendance tracking, GPA range, reports, Yaskin ¶8; see also ¶35, ¶88, ¶90 and ¶97; see also grades and attendance service, ¶102).

As per claim 11, 
Yaskin further teaches wherein the visualization includes a success index indicator, the success indicator being indicative of an overall predicted level of success of the learner (provider success indicator, Yaskin ¶69).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use and graph Yaskin’s method of monitoring student participation in Stevens, Redfern, and Jennen's system to improve the system and method with reasonable expectation that this would result in an improved student assessment system which is able to plot or graph a multitude of student data.  
The motivation being that student success programs need to be effective at identifying at-risk students as early as possible, need to use multiple identification sources, need to make it easy for students to get help, need to make it easy for other people within the academic institution to help the students, and need to make it possible for administrators to track the students and the effectiveness of the program (Yaskin ¶6). 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261), Stevens (US PG Pub. 2009/0075246), Redfern et al. (US PG Pub. 2014/0149219) and Yaskin (US PG Pub. 2010/0009330) further in view of Carroll et al. (US PG Pub. 2014/0040156).

As per claim 12, Jennen, Stevens, Redfern, and Yaskin disclose as shown above with respect to claim 11.  Jennen, Stevens, Redfern, and Yaskin do not expressly disclose wherein the success index indicator includes three distinct graphical features, and one of the three features is selected based upon learner data to indicate the overall predicted level of success of the learner.
Carroll teaches the use of a student quality index representing a level of success being high medium or low (Carroll ¶58-¶60).  
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use and graph Carroll’s method of providing a student quality index in Yaskin, Redfern, Stevens, and Jennen's system to improve the system and method with reasonable expectation 
The motivation being that there is a need to leverage data provided via multiple intake platforms from prospective and current students and score this student data for the likelihood that a student will achieve various forms of academic and financial success.  The ability to provide this student assessment is made possible by the creation of predictive models based on historical student performance and outcome data from former students to determine which candidates are likely to succeed during school and/or after graduation (Carroll ¶7).

As per claim 13, Jennen, Stevens, Redfern, Yaskin and Carroll disclose as shown above with respect to claim 12.  Carroll further teaches wherein the first of the three distinct graphical features is indicative of a learner who is predicted to be successful, and the second of the three distinct graphical features is indicative of a learner who is marginally at risk of under-performing, and the third of the three distinct graphical features element being indicative of a learner who is at risk of under-performing (high, medium, low, Carroll ¶58-¶60).
While Carroll does not expressly disclose the “successful, marginally at risk for under-performing, and at risk for under-performing” the Examiner asserts that these titles are simply a label for the index value and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., high medium and low levels of success rates) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Here, the Examiner notes the progress monitor report as the equivalent of the loss-gain graph as they both illustrate the specific user data relative to the rest of the class.  
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the 

As per claim 14, Jennen, Stevens, Redfern, Yaskin and Carroll disclose as shown above with respect to claim 12.  Jennen further discloses wherein each of the success index elements includes a change indicator indicative of whether the success index value for the learner has increased or decreased over a period of time (progress monitor, Jennen ¶75 and Fig. 18).

Claims 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261), Stevens (US PG Pub. 2009/0075246), Redfern et al. (US PG Pub. 2014/0149219) further in view of Cooper, Alan. “Sociograms: Mapping the Relationship Dynamics of a Classroom.” 6seconds.Org, 8 May 2012, (www.6seconds.org/2012/05/08/sociograms-in-a-classroom/) (hereinafter Cooper).

As per claim 17, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 16.  The combination of Jennen Stevens, and Redfern do not expressly disclose wherein a first distance between a first of the learner indicators and a second of the learner indicators on the sociogram is greater than a second distance between a third of the learner indicators and a fourth of the learner indicators on the sociogram, wherein the first distance being greater than the second distance indicates that the amount of social interaction between the learners represented by the first and second learner indicators is less than the amount of interaction between the learners represented by the third and fourth learner indicators.
However, Cooper teaches wherein a first distance between a first of the learner indicators and a second of the learner indicators on the sociogram is greater than a second distance between a third of the learner indicators and a fourth of the learner indicators on the sociogram, wherein the first distance being greater than the second distance indicates that the amount of social interaction between the learners represented by the first and second learner indicators is less than the amount of interaction between the learners represented by the third and fourth learner indicators (Write up this data as a chart. Different-sized circles, as in the diagram, give visual impact to these relationships and make it easy to discern the various degrees of popularity. This can be done either on a computer, or by hand tracing. Arrows indicate who is choosing whom:, Cooper Page 3 and accompanying figure).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the sociograph as taught by Cooper in Stevens, Redfern, and Jennen's system to improve the system and method with reasonable expectation that this would result in an improved student assessment system which is able to plot or graph a multitude of student data.
The motivation being that there is a need for teachers to nurture a healthy classroom environment as research on social emotional learning suggests that students’ ability to learn is inextricably linked to the classroom environment. In order to feel comfortable trying new things and mastering new skills, kids must first feel safe and supported. A healthy classroom environment isn’t a neat bonus for kids. It’s essential for learning to occur (Cooper Page 2).

As per claim 37, Jennen, Stevens, and Redfern disclose as shown above with respect to claim 16.  The combination of Jennen Stevens, and Redfern do not expressly disclose wherein each of the learner indicators is an icon and a first of the learner indicators is larger than a second of the learner indicators, wherein the first of the learner indicators being larger than the second of the learner indicators indicates that the learner associated with the first learner indicator is more socially active than the learner associated with the second learner indicator.
However, Cooper teaches wherein each of the learner indicators is an icon and a first of the learner indicators is larger than a second of the learner indicators, wherein the first of the learner indicators being larger than the second of the learner indicators indicates that the learner associated with the first learner indicator is more socially active than the learner associated with the second learner indicator (Write up this data as a chart. Different-sized circles, as in the diagram, give visual impact to these relationships and make it easy to discern the various degrees of popularity. This can be done either on a computer, or by hand tracing. Arrows indicate who is choosing whom:, Cooper Page 3 and 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the sociograph as taught by Cooper in Stevens, Redfern, and Jennen's system to improve the system and method with reasonable expectation that this would result in an improved student assessment system which is able to plot or graph a multitude of student data.
The motivation being that there is a need for teachers to nurture a healthy classroom environment as research on social emotional learning suggests that students’ ability to learn is inextricably linked to the classroom environment. In order to feel comfortable trying new things and mastering new skills, kids must first feel safe and supported. A healthy classroom environment isn’t a neat bonus for kids. It’s essential for learning to occur (Cooper Page 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629